Per Curtam.
The judgment under review herein should he affirmed, for the reasons expressed in the opinion of the Supreme Court. In addition to the Supreme Court’s citation of 25 Cyc. 250, 253, as authority that a crime need not be charged to make an action libelous, per se, we call attention to the case of Shaw v. Bender, 90 N. J. L. 147, wherein this court held that wherever words clearly sound to the disreputation of the plaintiff there is no need of further proof, as they are defamatory on their face and actionable per se.
For affirmance — The Chancellor, Chief Justice, Tren chard, Bergen, Mint urn, Kalisch, Black, Katzenbach, White, Hbppbniieimeh, Williams, Gardner, Ackerson, Van Buskjrk:, JJ. 14.
For re renal — None.